Dewey, J.
The demand now sought to be recovered is embraced in the amended declaration, and is confined to the amount of indebtedness of the defendant to the plaintiffs’ testator for services rendered prior to the execution of the written indenture of July 27th 1849. The parties by the recitals in ■ that indenture fixed that amount; and the defendant assigned a claim he held as heir at law of his late father’s estate to the testator, as collateral security for this debt and for other future services to be rendered. The transfer was not an absolute sale, in payment and discharge of the debt, but merely as security therefor. It was “ for the purpose of securing and making sure to said Fuller the payment” of said sum; and the balance realized from said claim, remaining after payment of said sums, was to be paid over to the defendant. We perceive no ground of objection to the plaintiffs’ recovering for such past services. The plaintiffs’ testator has not made the assigned claim available, and makes no demand for services in presenting it, or for other future services provided for by the indenture.
The effect of the indenture was not such as to preclude' the testator from resorting to the defendant for prior services, if they were not paid from that source. It seems quite unnecessary therefore to enter upon the consideration of the question raised by the defendant as to the illegality of the contract between the parties as found in the indenture. It may be quite sufficient to say that we perceive no objection to this agreement for such a cause. It does not present a case of champerty or maintenance. It seems, so far as the future services were stipulated for, to have been a mere agreement to do certain services as a counsellor and attorney at law for a specified sum. It does not become any more illegal by reason of taking security for the payment of such fees by giving the attorney a lien or security therefor upon the demand when collected. But if it were so as to the four hundred dollars stipulated to be paid for future services, yet that would not prevent the plaintiffs from recovering for his previous services. Thurston v. Percival, 1 Pick. 415.

Judgment for the plaintiffs.